Mercure, J.
Appeal from a decision of the Workers’ Compensation Board, filed October 25, 1995, which ruled that claimant sustained a compensable injury and awarded workers’ compensation benefits.
*755Claimant received workers’ compensation benefits for injuries he sustained to his left hand when he was electrocuted at work in June 1981. In May 1989, the Workers’ Compensation Board reopened the case to consider the nature and extent of claimant’s brain trauma resulting from the electrocution. Finding that the Statute of Limitations had been tolled as a result of claimant’s mental incompetency following the electrocution (see, Workers’ Compensation Law §§ 28, 115), the Board awarded claimant workers’ compensation benefits in connection with his brain trauma. The Board further discharged respondent Special Fund for Reopened Cases on the basis of its conclusion that Workers’ Compensation Law § 25-a was inapplicable. The employer appeals.
Initially, we reject the contention that there was not substantial evidence to support the Board’s finding that the Statute of Limitations was tolled because of claimant’s mental incompetence. Testimony revealed that claimant manifested signs of behavioral changes, such as current memory loss, impatience and disorientation toward the end of 1981, which condition grew progressively worse. Claimant’s wife and father testified about claimant’s dramatic personality disorder following the accident, his inability to remember simple and current events, perform routine tasks or interact and socialize. Albert Chen, a psychiatrist who examined claimant in January 1988, testified as to his opinion that, based upon a review of claimant’s medical records and history as conveyed by claimant’s father, claimant sustained a brain trauma causing personality and intellectual dysfunctions. According to Chen, these dysfunctions would have occurred within a few months of the accident and were causally related to the electrocution.
Recognizing the Board’s power to resolve the conflicting medical testimony offered by the employer and to determine the reasonableness thereof (see, Matter of Perry v Georgia Pac. Corp., 195 AD2d 658), we conclude that substantial evidence supports the Board’s finding that claimant’s overall inability to function in society as the result of his mental incompetency tolled the Statute of Limitations period (see, Matter of Cerami v City of Rochester School Dist., 82 NY2d 809, 812). We similarly conclude that substantial evidence supports the Board’s finding that claimant was totally disabled as a result of severe mental impairment caused by the June 1981 accident. Claimant was unable to return to his position as a mechanic after being electrocuted, although he did return to his employment for a short time to attend classes before being laid off, and Chen’s testimony and report establish that claimant was *756unable to be gainfully employed as of January 1988. Chen also testified that any future prognosis of improvement was guarded. Finally, we agree with the Board’s conclusion that Workers’ Compensation Law § 25-a is inapplicable, thereby relieving the Special Fund from liability (see, Matter of Aufiero v Highwall Metal Spinning & Stamping Co., 31 AD2d 877, lv denied 24 NY2d 738).
Cardona, P. J., White, Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.